DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 175-184 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the application as filed does not teach “the toe cap comprises a reinforced portion for protecting the goalkeeper from pucks during play and a non-reinforced portion.” It appears that only a reinforced portion is taught for the toecap (pages 19-20 of specification), while it appears only the outer shell incorporates a non-reinforced part (page 12). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 151, 153-157 and 174 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canadian Patent 2,537,737 to Goldsmith (hence, Goldsmith), as provided by applicant.
In re claim 1, Goldsmith teaches a skate (10) for a hockey goalkeeper, the skate comprising: a skate boot (100) for receiving a foot of the hockey goalkeeper; a blade (400) for contacting ice; and a blade holder (300) between the skate boot and the blade; the skate boot comprising: an outer shell (110); a toe cap (200) defining a frontmost surface of the skate above the blade holder for facing toes of the foot of the hockey goalkeeper, the toe cap being distinct from the outer shell (fig. 5); and a tongue (515) connected to the toe cap and defining a highest point of the skate boot (pg. 69, ln 22-27); wherein the skate is devoid of any cowling covering the toe cap (fig. 5); and wherein the toe cap comprises at least two synthetic materials of different stiffnesses (pg. 97-99, 3130 and 3100 have different thicknesses).
In re claim 153, Goldsmith teaches the second synthetic material of the toe cap is stiffer than the first synthetic material of the toe cap (Pg. 97-99 [Wingdings font/0xE0] carbon fiber is stiffer than Kevlar).
In re claim 154, Goldsmith teaches a ratio of a modulus of elasticity of the second synthetic material of the toe cap over a modulus of elasticity of the first synthetic material of the toe cap is at least 1.1 (Carbon fiber has a higher modulus of elasticity than Kevlar)

In re claim 156, Goldsmith teaches the second synthetic material of the toe cap is adhesively bonded to the first synthetic material of the toe cap (pg 101).
In re claim 157, Goldsmith teaches the second synthetic material of the toe cap is overmolded onto the first synthetic material of the toe cap (pg 101-103).
In re claim 174, Goldsmith teaches a skate (10) for a hockey goalkeeper, the skate comprising: a skate boot for receiving a foot of the hockey goalkeeper (100); a blade (400) for contacting ice; and a blade holder (300) between the skate boot and the blade; the skate boot comprising: an outer shell (110); a toe cap (200) defining a frontmost surface of the skate above the blade holder for facing toes of the foot of the hockey goalkeeper, the toe cap being distinct from the outer shell (fig. 5); and a tongue (515) connected to the toe cap and defining a highest point of the skate boot (pg. 69, ln 22-27); wherein the skate is devoid of any cowling covering the toe cap (fig. 5); wherein the toe cap comprises a first part and a second part, the first part being more likely to be impacted by a puck during play than the second part, the first part being reinforced such that the first part is structurally stiffer than the second part (3130 carbon fiber over 3100 kevlar).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 152, 158 and 159 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldsmith as applied above.
In re claim 152, the examiner takes the position it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide materials as disclosed in the listed claims, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of their suitability for the intended use. 
In re claim 158, the examiner takes the position that it would be obvious to include different thicknesses for the first and second synthetic materials since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
In re claim 159, the examiner takes the position that it would be obvious to include the thickness of the second synthetic material of the toe cap is less than the thickness of the first synthetic material of the toe cap since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614